UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6032


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY LAFON MURPHY, a/k/a TJ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:04-cr-00241-FL-1)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lafon Murphy, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Lafon Murphy appeals the district court’s order denying his motion for a

sentence reduction, pursuant to § 404 of the First Step Act of 2018 (“First Step Act”), Pub.

L. No. 115-391, 132 Stat. 5194, 5222. * Although the court found Murphy eligible for relief

under the First Step Act, the court exercised its discretion not to reduce his sentence. In

reaching its decision, the court accurately described the record, considered the 18 U.S.C.

§ 3553(a) factors, and explained its reasons for denying the motion. We therefore conclude

that the court did not abuse its discretion in denying Murphy’s motion. See United States

v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020) (reviewing decision on First Step Act motion

for abuse of discretion). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                   AFFIRMED




       *
           In the same order, the district court also denied Murphy’s motion for
compassionate release, pursuant to 18 U.S.C. § 3582(c)(1). Murphy does not challenge
this portion of the court’s order in his informal brief, and he has therefore forfeited appellate
review of the issue. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The
informal brief is an important document; under Fourth Circuit rules, our review is limited
to issues preserved in that brief.”).

                                               2